Citation Nr: 0722620	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  03-25 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased (initial) rating for 
depression, now rated 50 percent disabling.
 
2.  Entitlement to special monthly compensation based on the 
need for aid and attendance.

3.  Whether an October 2000 RO decision that applied the 
diagnostic code for traumatic arthritis (Diagnostic Code 
5010) rather than the diagnostic code for degenerative 
arthritis (Diagnostic Code 5003) was clearly and unmistakably 
erroneous.

4.  Entitlement to service connection for irritable bowel 
syndrome, including as due to undiagnosed illness.

5.  Entitlement to service connection for T6-7 bulging disc

6.  Entitlement to service connection for bilateral 
polyneuropathy of the legs, including as secondary to a 
service-connected lumbar spine disability.

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for chronic muscle and 
joint pain (aching and painful joints of the right knee and 
hips; arthritis and aching joints of the fingers and hands) 
as due to undiagnosed illness.

8.  Whether new and material evidence has been received to 
reopen a claim for service connection for sleep disturbance 
or fatigue (anxiety with somatization, sleep apnea, snoring, 
anxiety, memory loss, irritability, difficulty falling 
asleep, and fatigue) as due to undiagnosed illness or as 
secondary to depression or joint pain.

9.  Whether new and material evidence has been received to 
reopen a claim for service connection for skin symptoms 
(facial acne and callus) as due to undiagnosed illness.

10.  Whether new and material evidence has been received to 
reopen a claim for service connection for cardiovascular 
symptoms (hypertension, aggravation of hypertension) as due 
to undiagnosed illness or as secondary to service-connected 
disabilities.

11.  Whether new and material evidence has been received to 
reopen a claim for service connection for respiratory 
symptoms (sleep apnea, allergies, allergic rhinitis, 
sinusitis, nasal polyps with lightheadedness, dizziness, and 
headaches), including as due to undiagnosed illness.

12.  Entitlement to service connection for skin symptoms as 
due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to August 
1985 and from November 1989 to September 1992, including a 
period of service (April 27, 1991, to June 28, 1991) in 
Southwest Asia during the Persian Gulf War.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2001 RO decision that, in pertinent 
part, awarded service connection and a 10 percent rating for 
depression (secondary to a service-connected lumbar spine 
disability), as of February 2, 2001; denied service 
connection for irritable bowel syndrome, for bilateral 
polyneuropathy as secondary to a service-connected lumbar 
spine disability, and for T6-7 bulging disc; and denied 
special monthly compensation based on the need for aid and 
attendance.  The appeal also arises from an August 2002 RO 
decision that denied service connection for irritable bowel 
syndrome, for skin symptoms, for cardiovascular symptoms, and 
for chronic fatigue syndrome, all including as being due to 
undiagnosed illness.  The RO also denied reopening previously 
denied claims for service connection for chronic muscle and 
joint pains, for respiratory system symptoms, and for sleep 
disturbance, including as being due to undiagnosed illness.  
In August 2003, the RO increased the rating for depression to 
30 percent, as of August 20, 2002.  In September 2003, the RO 
increased the rating for depression to 50 percent, as of 
July 21, 2003.  The veteran has withdrawn a request for a 
hearing before the Board. 

The issues addressed in the REMAND part of the decision below 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.




FINDINGS OF FACT

1.  Prior to August 2, 2002, the veteran's service-connected 
depression was manifested by mild, transient symptoms, with 
high scores on psychiatric evaluations and control of sleep 
impairment with medication.

2.  As of August 2, 2002, his depression was manifested by 
occasional decrease in work efficiency, with increased 
symptoms (depression, withdrawal, and lethargy).  

3.  On a June 19, 2003, VA mental disorders examination and 
its July 2003 addendum, his depression was manifested by 
nearly continuous depression, irritability, compulsive 
behavior involving his medical conditions, associated 
significant cognitive impairment, and occupational and social 
impairment in most areas, including work and family 
relationships.

2.  Originally, service connection for a left knee disability 
was established under the criteria for degenerative arthritis 
under the relevant diagnostic code (DC 5003).

3.  An October 2000 RO decision awarded separate service 
connection for instability of the left knee and 
recharacterized the remainder of the service-connected left 
knee disability under the diagnostic code for traumatic 
arthritis (DC 5010).

4.  The October 2000 RO decision that characterized, in part, 
the service-connected left knee disability under the 
diagnostic code for traumatic arthritis did not involve error 
that is undebatable and of the sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made.

5.  A disability manifested by loss of control of rectum 
control was first manifested in service by diarrhea and has 
continued to the present day, and the evidence is in 
equipoise as to whether he is diagnosed currently with 
irritable bowel syndrome.

6.  The veteran has been diagnosed with bilateral 
polyneuropathy of the legs in connection with a service-
connected lumbar spine disability, based on nerve root 
impingement.

7.  The September 1997 RO decision denied service connection 
for sinus condition, snoring, allergies to include food, 
polyps, lightheadedness and dizziness, and headaches; for 
memory loss, anxiety, irritability, difficulty falling 
asleep, and fatigue; and for aching and painful joints.  This 
decision became final as to these issues when the veteran 
withdrew his appeal of these issues in November 2000.

8.  The evidence received since the September 1997 RO 
decision is either cumulative or redundant of earlier 
evidence or does not raise a reasonable possibility of 
substantiating the claims for service connection for chronic 
muscle and joint pain (aching and painful joints of the right 
knee and hips; arthritis and aching joints of the fingers and 
hands); sleep disturbance or fatigue (anxiety with 
somatization, sleep apnea, snoring, anxiety, memory loss, 
irritability, sleep difficulty, and fatigue); or respiratory 
symptoms (sleep apnea, allergies, allergic rhinitis, 
sinusitis, nasal polyps with lightheadedness, dizziness, and 
headaches).

9.  The September 1997 RO decision also denied service 
connection for acne and warts.  This decision became final as 
to this issue when the veteran withdrew his appeal of this 
issue in November 2000.

10.  As to claimed skin symptoms, the evidence received since 
the September 1997 RO decision is new and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for depression are 
met as of June 19, 2003.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9434 (2006).

2.  The October 2000 RO rating decision that evaluated, in 
part, a left knee disability under the criteria for traumatic 
arthritis (38 C.F.R. § 4.71a, Diagnostic Code 5010), was not 
clearly and unmistakably erroneous.  38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5003, 5010 (2000); 38 C.F.R. § 3.105 
(2006).

3.  Irritable bowel syndrome was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

4.  Bilateral polyneuropathy of the legs was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303, 3.310 (2006). 

5.  Evidence received since the RO's September 1997 final 
denial of service connection for aching and painful joints is 
not new and material, and the claim is not reopened.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 3.303, 3.307, 3.309, 3.317 (2006). 

6.  Evidence received since the RO's September 1997 final 
denial of service connection for sinus condition, snoring, 
allergies to include food, polyps, lightheadedness and 
dizziness, and headaches is not new and material, and the 
claim is not reopened.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.303, 3.317 
(2006). 

7.  Evidence received since the RO's September 1997 final 
denial of service connection for memory loss, anxiety, 
irritability, difficulty falling asleep, and fatigue is not 
new and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 1110, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.303 
(2006).

8.  Evidence received since the RO's September 1997 final 
denial of service connection for skin symptoms is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
3.303, 3.317 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in August 2001, June 2002, and May 
2006; rating decisions in December 2001 and September 2002; a 
statement of the case in August 2003; and supplemental 
statements of the case in September 2003, May 2004, and 
November 2006.  The above documents discussed specific types 
of evidence, the applicable legal requirements, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA has made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of any of the notices sent prior to the RO's initial 
adjudication or even the final RO adjudication (the November 
2006 supplemental statement of the case) is harmless.  The 
Board finds that even if there is any defect with regard to 
the timing or content of any of the notices sent prior to the 
RO's initial adjudication, that defect is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant has had a meaningful 
opportunity to participate effectively in the processing of 
the claims with RO adjudication after receipt of the required 
notice.  VA effectively complied with all required elements 
under its duty to notify claimants before the last RO 
adjudication here (the November 2006 supplemental statement 
of the case).

Significantly, any defective notice has not prejudiced the 
veteran in the essential fairness of the adjudication.  With 
regard to some claims, any error in the notice provided is 
harmless because of today's favorable disposition on those 
claims.  As to the other claims, such error is harmless, 
especially in light of the veteran's repeated demonstration 
of an in-depth knowledge of the laws and regulations (and 
even caselaw) involving veterans' law.  The veteran has 
worked both with a veterans' service organization as a 
representative and with a VA RO as an adjudicator.  In 
particular, VA has obtained a vast array of medical 
information relating to the veteran since the past final 
decision in this case.  Also, VA has provided several 
examinations for the veteran in an effort to afford him the 
highest level of assistance in evaluating his claims.  There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Overton v. Nicholson, 
20 Vet. App. 427 (2006); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine), on remand, 20 Vet. App. 537 (2006) (discussing 
Board's ability to consider "harmless error"); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
in part, Hartman v. Nicholson, __ F.3d __, No. 2006-7303, 
2007 WL 1016989 (Fed. Cir. Apr. 5, 2007); cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the appellant.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  VA has also examined 
the veteran.  Thus, VA has fulfilled its duty to assist the 
appellant.





I.  Increased rating for depression

Service connection has been in effect for depression since 
February 2, 2001, with a 10 percent rating as of February 2, 
2001; a 30 percent rating as of August 2, 2002; and a 50 
percent rating as of July 21, 2003.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).  When making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1 (2006); Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But 
where a claimant has timely appealed the rating initially 
assigned for a disability on the original grant of service 
connection, as in this case, the Board must consider 
entitlement to "staged ratings" for different degrees of 
disability since the original grant of service connection for 
the disability.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).

Under the applicable rating criteria, a 10 percent rating is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress; or symptoms controlled by continuous 
medication.

A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code (DC) 9434.  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Board takes note of the various Global Assessment of 
Functioning (GAF) scale scores.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  For example, a GAF score of 41 to 50 reflects 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  A 51-60 GAF score reflects moderate 
symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See 38 C.F.R. § 4.126 (2004); see 
also VAOPGCPREC 10-95 (Mar. 31, 1995) (cited at 60 Fed. Reg. 
43,186 (Aug. 18, 1995)).  

On VA mental health treatment in February 2000, the diagnosis 
was chronic moderate major depressive disorder.  He denied 
having work problems, deterioration in hygiene or grooming, 
obsessive or compulsive thoughts or behavior, but he admitted 
having panic attacks, irritability and poor impulse control, 
social withdrawal, sleep disturbances, and loss of energy.  
On examination, the only noted abnormality involved fair 
memory, but other factors were not impaired (such as his 
mood, which was euthymic).  The GAF scale score was 55 and 
had been as high as 60 in the past year.

VA medical records from August 2000 reflect that medication 
was helping, with less depression and improved sleep, but 
with continuing memory and concentration problems.

On mental health treatment in February 2001 and August 2001, 
the veteran was described as having mild major depression due 
to chronic pain, with insomnia.  

On VA mental disorders examination in May 2001, the veteran 
denied having hallucinations and suicidal or homicidal 
thoughts, but he described having depression, panic attacks, 
poor memory, thought process impairment, and sleep problems 
due to nightmares.  He also described being obsessive at 
times.  The examining VA clinical psychologist commented that 
the veteran felt helpless and hopeless and in deep depression 
due to "intolerable pain" from severe physical impairments.  
The diagnoses were depression and generalized anxiety 
disorder, with a GAF scale score of 80.  

And on VA mental disorders examination in September 2001, the 
diagnoses were depression and generalized anxiety disorder 
with a GAF scale score of 80.  The examining VA psychologist 
noted that persistent pain from knee and back injuries 
interfered with everyday activities.  He also had frequent 
nightmares and interrupted sleep, with effects on his marital 
relationship.  The depression increased as back and knee pain 
became intolerable. 

Up to this point, the veteran's depression was almost 
entirely characterized as mild, with a fairly high GAF scale 
score.  The Board is mindful of the veteran's reports of 
sleep impairment, nightmares, panic attacks, and even thought 
impairment, but these symptoms appeared to be transient in 
the treatment records, with impairment associated with 
increased knee pain.  This is tantamount to a "decrease [in] 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress."  38 C.F.R. 
§ 4.130, DC 9434 (criteria for 10 percent rating).  Indeed, 
on VA psychiatric treatment in March 2002, the veteran did 
not appear depressed.  And his sleep was improved with 
medication, which reflects another criterion for a 10 percent 
rating (that is, control of symptoms with continuous 
medication).  Thus, his depression met only the criteria for 
a 10 percent rating prior to August 2, 2002.  Since this is 
the rating assigned by the RO from February 2, 2001, through 
August 1, 2002, no increased rating is warranted for this 
particular period of time.  See Fenderson, supra (discussing 
consideration of "staged" ratings).

VA outpatient records from 2002 and 2003 reflect a worsening 
of the veteran's depression, with greater impact on his 
ability to work, memory, concentration, and energy.  The 
records generally describe him as becoming more depressed and 
withdrawn.  In particular, according to an August 2, 2002, VA 
mental health clinic therapy progress note, the veteran's 
treating psychiatrist noted increased depression and 
withdrawal despite the lack of any reported new stressors to 
account for the increased symptoms.  While previous VA mental 
health clinic records had described decreased concentration 
that caused the veteran to make mistakes at work (such as in 
December 2001), in August 2002, it now appeared that he had 
more difficulty at work associated with a progressively 
evolving diagnosis of major depression.  Indeed, he now 
appeared somewhat lethargic.  These symptoms were consistent 
with the criteria for a 30 percent rating as of August 2, 
2002 (that is, occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks).  But they did not yet meet the criteria for a 50 
percent rating (or higher), since he did not have flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  See 38 C.F.R. § 4.130, 
DC 9434.

But this does not end the Board's inquiry, as there is 
additional evidence.  This subsequent evidence warrants an 
increased rating.

On VA examination on June 19, 2003, the veteran was alert and 
oriented, but his eye contact was frequently indirect.  His 
affect was somewhat restricted, with a depressed mood.  He 
denied having features of perceptual distortions or 
delusions.  Speech was logical and unpressured.  The veteran 
denied lethality, but he acknowledged irritability.  No 
features of mania were reported or observed.  He described 
becoming withdrawn.  There was no report of appetite 
impairment, and he stated that he had always been able to go 
to sleep rather quickly, but that he had difficulty without a 
CPAP machine.  He had no anergia.  Anhedonia was implied.  
There was no evidence of obsessional thought, but compulsive 
behavior was seen as an attempt to offset perceived memory 
decline.  There was no impulsivity or indication of 
personality disorder.  The diagnosis was mood disorder due to 
pain related to physical condition.  The GAF scale score was 
60, both currently and at the highest level in the past year.  
The examining psychologist commented that the veteran was 
declining from his last VA examination.  The veteran reported 
increasing problems with work effectiveness and attendance, 
secondary to depression and attentional and memory deficits.  
He had been having difficulties with medication.  He had 
limited insight into the nature of his sadness, despair, and 
frustration.  The examiner commented that the veteran's 
deteriorating condition had affected him at work, in 
educational aspirations, and in his marriage.  The examiner 
concluded that an increased rating was warranted.  In a July 
2003 addendum, the examining VA psychologist noted that 
neuropsychological testing showed clinically significant 
impairment on neurocognitive measures of reasoning, memory, 
reaction time, and information processing.  An underlying 
neuropathological process could not be ruled out, and an MRI 
of the head was requested.  Also, he possibly had cognitive 
impairment secondary to depression.

The Board concludes that the veteran's service-connected 
depression meets the criteria for a 70 percent rating as of 
the June 2003 VA examination.  As of the date of this 
examination (and as augmented by the July 2003 addendum), 
there was evidence of impairment in most areas of 
functioning, significant (but not yet gross) cognitive 
impairment, compulsive behavior, irritability, and nearly 
continuous depression and obsession about his medical 
condition.  

However, his service-connected disability does not meet the 
criteria for a 100 percent rating.  He has not presented 
symptoms of total occupational or social impairment with 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; or persistent danger of hurting self or others.  
Moreover, despite his reports of difficulties in performing 
activities of daily living such as personal hygiene, those 
difficulties have been attributed to the veteran's service-
connected orthopedic disabilities, not to his service-
connected psychiatric disability.  Also, there is no evidence 
of disorientation to time or place.  The veteran does report 
memory loss for names of close relatives, but the absence of 
other symptoms described in the criteria for a 100 percent 
rating outweighs the reported, occasional presence of this 
symptom.  In addition, the Board notes that the veteran 
apparently attempted to open a restaurant in 2003 with his 
wife after leaving his last job (which was with VA).  This 
enterprising behavior also goes against a finding of total 
social or occupational impairment.  See 38 C.F.R. § 4.130, DC 
9434.  

In sum, the Board concludes that a 70 percent rating, but no 
higher, is warranted for depression as of the date of the 
June 2003 VA mental disorders examination June 19, 2003).  
The Board has considered the "benefit-of-the-doubt" rule in 
this decision.  See 38 U.S.C.A. § 5107(b).

II.  Clear and unmistakable error (CUE) in an October 2000 
RO decision
that applied the diagnostic code for traumatic arthritis 
(Diagnostic Code 5010)
rather than the diagnostic code for degenerative arthritis 
(Diagnostic Code 5003)

Since October 1992, service connection and a 20 percent 
rating had been in effect for a left knee disability 
described as chondromalacia of the left patella with laxity 
and give-away, status post arthroscopic surgery.  The 
condition was evaluated under the criteria of 38 C.F.R. 
§ 4.71a, DC 5003-5257.  DC 5003 relates to degenerative 
arthritis.

In an October 2000 rating decision, as of May 2000, the RO 
established separate service connection for arthritis of the 
left knee with limitation of extension and pain.  The RO 
rated one aspect of the service-connected left knee 
disability under the code relating to instability.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  But the arthritis 
was now rated under the criteria relating to traumatic 
arthritis.  See 38 C.F.R. § 4.71a, DC 5010.

The veteran contends that the change in diagnostic codes from 
the code for degenerative arthritis to the code for traumatic 
arthritis in the October 2000 RO decision was clearly and 
unmistakably erroneous. 

Previous determinations that are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  But if the evidence establishes CUE, the prior 
decision will be reversed and amended.  38 C.F.R. § 3.105(a).

A determination that a prior determination involved CUE 
involves the following three-prong test: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., there must be more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 314 (1992).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

A valid claim of CUE requires more than a disagreement as to 
how the facts were weighed or evaluated.  See Crippen v. 
Brown, 9 Vet. App. 412 (1996).  Mere disagreement with how 
the RO evaluated the facts is inadequate to raise the claim 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

CUE must be made on the basis of the law and evidence at the 
time of the decision at issue.  Porter v. Brown, 5 Vet. App. 
233 (1993).

In this context, the Board notes that VA and the Board have 
specialized expertise in determining the application of a 
particular diagnostic code to a particular condition.  See 
Butts v. Brown, 5 Vet. App. 532 (1993).  Although the reason 
for a change in diagnostic codes must be explained in any 
particular case, VA and the Board may change the diagnostic 
codes under which a disability or disabilities are evaluated.  
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts, 5 Vet. 
App. at 538.  One code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  See Pernorio, 2 Vet. App. at 629.  

The veteran underwent two left knee reconstruction surgeries 
(1991 and 1993).  On a July 1997 VA examination, the 
diagnoses included status post anterior cruciate ligament 
reconstruction of the left knee with residual traumatic 
arthritis.  On VA examination in June 2000, he reported 
having a lot of lateral instability.  The diagnosis was 
moderate osteoarthritis of the left knee, status post 
ligament repair.  An attached X-ray from 1998 showed 
degenerative change about the left knee, with evidence of 
previous anterior cruciate ligament repair, but no acute 
fracture, dislocation, or effusion.  The Board concludes that 
this evidence presented a basis for the RO to select the code 
for traumatic arthritis when it issued its rating decision in 
October 2000.  Although the 2003 VA X-ray and the 
accompanying VA examination report indicated the X-ray 
presence of degenerative arthritis, earlier evidence also 
supported a diagnosis of traumatic arthritis.  Indeed, the 
service medical records are replete with evidence of left 
knee trauma that was the basis for the eventual award of 
service connection for this disability.  Using the code for 
traumatic arthritis was appropriate.  More to the point, the 
RO's October 2000 rating decision that selected this 
diagnostic code did not rise to the level of undebatable 
error.  Moreover, it is not clear how the selecting the code 
for degenerative arthritis rather than the code for traumatic 
arthritis would result in a manifestly different outcome.  
Both codes involve precisely the same criteria.  Indeed, the 
code for traumatic arthritis refers specifically to the 
rating criteria for degenerative arthritis.  Of course, VA 
should be able to identify any claimed condition with the 
appropriate specificity.  But changing the applied diagnostic 
code from the one relating to degenerative arthritis to the 
one relating to traumatic arthritis was not clearly and 
unmistakably erroneous.

In sum, the Board concludes that the October 2000 RO decision 
that evaluated the veteran's service-connected left knee 
disability under the diagnostic code for traumatic arthritis 
instead of the previously applied diagnostic code for 
degenerative arthritis was not clearly and unmistakably 
erroneous.  

III.  Service connection claims

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be presumed for 
certain chronic disorders, including arthritis, that are 
manifested to at least a compensable degree within one year 
after service.  38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for a disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Secondary service connection may also be granted for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Secondary service connection may be warranted where there is 
additional disability of a non-service-connected condition 
due to aggravation by an established service-connected 
disorder.  When aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Service connection for a claimed disorder requires (1) 
medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  The determination is based on analysis of all 
the evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

This case also involves the argument that the veteran is now 
suffering from various undiagnosed illnesses.  Subject to 
various conditions, service connection may be granted for 
certain disabilities disability due to undiagnosed illness of 
a veteran who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  The record confirms 
that the veteran did serve in this theater of operations from 
April 1991 to June 1991.  Among the requirements are that 
there are objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as fatigue, 
signs or symptoms involving the skin, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper and lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2011.  By history, 
physical examination, and laboratory tests, the disability 
cannot be attributed to any known clinical diagnosis.  There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 
six-month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317; see 71 Fed. Reg. 75,669 (Dec. 18, 2006) (extending 
presumptive period to December 31, 2011).  If signs or 
symptoms have been medically attributed to a diagnosed 
(rather than undiagnosed) illness, the Persian Gulf War 
presumption of service connection does not apply.  VAOPGCPREC 
8-98 (Aug. 3, 1998) (cited at 63 Fed. Reg. 56,703 (1998)).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A § 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).  For purposes of this section, the term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  For purposes of this section, 
disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).

A.  Irritable bowel syndrome

Numerous VA medical records include the veteran's reports of 
diarrhea episodes since 1991.  According to a June 1992 
medical record from the veteran's second period of active 
duty, he had occasional diarrhea and a weight gain of 
20 pounds.

There are several references to diarrhea and loose stools on 
VA evaluation in 1994, as well as occasional reports of 
diarrhea in ensuing years, as described by the veteran and 
his wife.

A treating non-VA doctor (Warlito A. Bautista, M.D.) wrote in 
September 2000 that he had been treating the veteran since 
May 1999.  He described the veteran's account of prior 
episodes of irregular bowel habits.  Also, he had been 
apparently treated by a gastoenterologist for irritable bowel 
syndrome and was now taking Questran every day.  Although the 
medication had helped, he was still having loose stools, 
intermittent constipation, and abdominal distress.  The 
doctor concluded that the veteran had irritable bowel 
syndrome that would become chronic and frustrating and that 
this condition had started during active service.

A February 2001 VA mental health clinic progress note also 
remarked that the veteran had severe back pain and 
incontinence due to nerve impingement.

On VA examination in November 2006, the veteran reported 
numerous symptoms, including high frequency of bowel 
movements, diarrhea, nausea, melena, constipation, 
indigestion, bloating or abdominal swelling, cramps, and 
abdominal pain.  However, upon extensive review of the 
evidence in the claims folder (including service medical 
records and post-service records), the examining VA doctor 
concluded that the veteran had subjective complaint of 
diarrhea alone, without objective evidence of irritable bowel 
syndrome.  The examining doctor also stated that there were 
no clinical signs or symptoms of an undiagnosed chronic 
digestive condition during service.  

The evidence shows that the veteran has had occasional 
diarrhea in the past, and he now contends that it has 
developed to the point that he has excessively abnormal bowel 
movements that affect his abilities to function, to travel, 
and to work.  However, as for the claimed irritable bowel 
syndrome, the evidence shows that the veteran does not 
currently carry such a diagnosis.  Despite Dr. Bautista's 
2000 letter, the very recent 2006 VA examination conclusively 
found that the veteran does not have irritable bowel 
syndrome.      

However, there is favorable and unfavorable evidence as to 
whether the veteran's current complaints of diarrhea may be 
related to the episodes of diarrhea during the latter part of 
the veteran's second period of active duty.  Dr. Bautista's 
letter renders the evidence on this issue at least in 
equipoise.  Although the veteran does not have irritable 
bowel syndrome per se according to the 2006 VA examination, 
he continues to have complaints of diarrhea that are 
indicative of some type of loss of rectum control.  See 
38 C.F.R. § 4.114, Diagnostic Code 7332 (2006).  There also 
is a suggestion that the veteran suffers incontinence due to 
nerve impingement, which would is due to a service-connected 
lumbar spine disability.  See 38 C.F.R. § 3.310.  Therefore, 
despite the November 2006 VA examination, in light of Dr. 
Bautista's diagnosis of irritable bowel syndrome and the 
other evidence reflecting some loss of rectum control, the 
Board will grant service connection for irritable bowel 
syndrome.  The Board has applied the "benefit-of-the-doubt" 
rule in this matter.  See 38 U.S.C.A. § 5107(b).

Since the Board is awarding service connection for this issue 
based on evidence of direct incurrence during the veteran's 
active duty, the Board will not discuss further any Persian 
Gulf war presumptions dealing with irritable bowel syndrome.  
See 38 C.F.R. § 3.317. 

B.  Bilateral polyneuropathy of the legs,
including as secondary to a service-connected lumbar spine 
disability

In March 1994, a non-VA doctor from Singapore wrote about 
lower lumbar spine disorder and noted the possible need for 
future medical procedures if the veteran developed more 
severe backache with root involvement.

On a July 1997 VA peripheral nerves examination, the VA 
examiner noted that nerve conduction and electromyographic 
studies overall showed evidence of mild polyneuropathy with 
superimposed mild bilateral carpal tunnel syndrome, as well 
as some evidence of root dysfunction involving the nerve 
roots at L5, S1, and S2.  The diagnosis was possible mild 
polyneuropathy involving all extremities; possible mild 
bilateral carpal tunnel syndrome on nerve conduction studies; 
and suggestion of mild lumbar radiculopathy on 
electromyography.  However, the examiner noted that the 
current lack of physical findings or symptoms suggestive of 
carpal tunnel syndrome indicated that the nerve conduction 
study finding of bilateral carpal tunnel syndrome was 
probably not clinically significant at that time.  The 
examiner also noted that the veteran had some more diffuse 
symptoms that might be due to mild peripheral neuropathy; but 
that documented lumbar disc disease could easily account for 
the electromyographic finding suggestive of nerve root 
dysfunction.  

VA medical records reflect that the veteran has been 
diagnosed with degenerative disc disease of the lumbar spine.  
A September 1999 VA MRI showed L4-5 protrusion that displaces 
the L5 nerve root, bulging L5-S1 with no neural compromise, 
and T6-7 protrusion.  On a follow-up MRI in January 2001, 
there was left L4-5 near and far disc herniation with L5 left 
nerve root impingement.  In May 2001, after conservative 
therapy had failed, the veteran underwent posterior spinal 
fusion involving L4 to the sacrum with decompression.  

The Board notes that the General Rating Formula for Diseases 
and Injuries of the Spine (General Formula) indicates that 
objective neurologic abnormalities associated with a spinal 
disability should be rated separately.  See 38 C.F.R. 
§ 4.71a, General Formula, Note 1 (2006).  

The Board concludes that there is sufficient evidence of 
bilateral polyneuropathy that is related to a lumbar spine 
disability to place the evidence on this claim at least in 
equipoise.  See 38 U.S.C.A. § 5107(b) (West 2002).  Thus, 
where the evidence is in equipoise, the Board concludes that 
service connection is warranted for bilateral polyneuropathy 
of the legs. 



IV.  Applications to reopen claims for service connection 
for:
(A) chronic muscle and joint pain
(aching and painful joints of the right knee and hips;
arthritis and aching joints of the fingers and hands);
(B) sleep disturbance or fatigue
(anxiety with somatization, sleep apnea, snoring, anxiety, 
memory loss,
irritability, sleep difficulty, and fatigue); 
(C) respiratory symptoms
(sleep apnea, allergies, allergic rhinitis, sinusitis, nasal 
polyps with lightheadedness, dizziness, and headaches);
(D) skin symptoms (facial acne and callus)

These issues involve a procedurally complex history.  

In September 1995, the RO denied service connection for 
arthritis of the hands and fingers; and for diarrhea, memory 
loss, aching joints in the hands and fingers, body twitching, 
acne, and allergies as due to undiagnosed illness.  

In July 1996, the RO issued a supplemental statement of the 
case addressing service connection for arthritis of the hands 
and fingers.

In September 1997, the RO issued a rating decision that 
denied service connection for acne and warts; for sinus 
condition, snoring, allergies to include food, polyps, 
lightheadedness/dizziness, and headaches; for memory loss, 
anxiety, irritability, difficulty falling asleep, and 
fatigue; for aching and painful joints; and for diarrhea, all 
due to undiagnosed illness.  The RO also discussed these 
issues in a prematurely issued statement of the case.  
Nevertheless, despite the prematurely issued statement of the 
case (which should have been issued after a notice of 
disagreement), the veteran filed a notice of disagreement 
later in October 1999 regarding these issues.  

In a separate supplemental statement of the case issued in 
October 1997, the RO also addressed service connection for 
twitching, spasm, numbness, tingling and pain in the forearm, 
hands, fingers, and thigh muscles due to undiagnosed illness 
(previously claimed as arthritis of the hands and fingers).  

The veteran filed a VA Form 9 in May 1998 regarding the 
service connection claims for allergic rhino-sinusitis, 
chronic diarrhea, arthritis, and other conditions.  

In September 1999, the RO issued a statement of the case 
addressing various issues, including a sinus condition, 
snoring, allergies to include food, polyps, 
lightheadedness/dizziness, and headaches due to undiagnosed 
illness; and aching and painful joints due to undiagnosed 
illness.  

But in November 2000, the veteran wrote that he "would like 
to drop all issues currently on appeal except the back 
issues."  Although the veteran has recently contended that 
he withdrew the appeals in error, that does not alter the 
fact that he did withdraw his appeal of the issues that are 
now subject to the laws on reopening of prior, finally denied 
claims.  See 38 C.F.R. § 20.204(c) (2006) (after appeal is 
withdrawn, new notice of disagreement and new substantive 
appeal may be filed, provided that such filings are otherwise 
timely had the appeal not been withdrawn).

Thus, as a result of the veteran's withdrawal of the relevant 
appeals, the September 1997 RO decision became final as to 
the claims for service connection for (1) acne and warts on 
the bottom of the feet; (2) for a sinus condition, snoring, 
allergies including food, polyps, lightheadedness and 
dizziness, and headaches; (3) for memory loss, anxiety, 
irritability, sleep difficulty, and fatigue; (4) for aching 
and painful joints; and (5) for twitching, spasm, numbness, 
tingling and pain in the forearm, hands, fingers, and thigh 
muscles.  The veteran sought to reopen these issues, as they 
are now characterized in the caption of this appeal.  The 
Board now turns to whether new and material evidence has been 
received to reopen these claims (except the claim for a skin 
condition, which the Board discusses in the REMAND portion 
below).  

A prior final decision can be reopened with new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

For claims submitted after August 2001, such as this case, 
"new and material evidence" means evidence that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim that is 
sought to be reopened, which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156 (a); see also 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

The Board reviews the evidence received since the final 
rating decision in September 1997 in light of all of the 
evidence of record.  See Evans v. Brown, 9 Vet. App. 273, 
282-3 (1996).  The Board presumes the credibility of new 
evidence in determining whether to reopen a claim.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board reviews the application to reopen in light of the 
relevant laws governing the issue, such as the laws relating 
to service connection principles, as discussed above.  

Briefly, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Also, service connection may be presumed for chronic 
disability due to undiagnosed illness of a veteran who served 
in the Southwest Asia Theater of operations during the 
Persian Gulf War when there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper and lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2011.  By history, 
physical examination, and laboratory tests, the disability 
cannot be attributed to any known clinical diagnosis.  There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 
six-month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317; see 71 Fed. Reg. 75,669 (Dec. 18, 2006).  If signs or 
symptoms have been medically attributed to a diagnosed 
(rather than undiagnosed) illness, the Persian Gulf War 
presumption of service connection does not apply.  VAOPGCPREC 
8-98 (Aug. 3, 1998) (cited at 63 Fed. Reg. 56,703 (1998)).

For purposes of this Persian Gulf War illness presumption, a 
qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) chronic 
fatigue syndrome; (2) fibromyalgia; (3) irritable bowel 
syndrome; or (4) any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multisymptom 
illness; or (C) any diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C.A § 
1117(d) warrants a presumption of service-connection.  
38 C.F.R. § 3.317(a)(2)(i).  For purposes of this section, 
the term medically unexplained chronic multisymptom illness 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  For purposes of this section, 
disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Essentially, with regard to all of these claims, the evidence 
before the RO at the time of the September 1997 RO decision 
included service medical records from all periods of the 
veteran's active service (August 1982 to August 1985); and 
November 1989 to September 1992).  That evidence also 
included the veteran's statements and various post-service VA 
and non-VA medical records, including  several VA 
examinations.

With regard to the overall claim involving the veteran's 
joints, the RO determined in its September 1997 decision that 
the claimed symptoms were attributable to known clinical 
diagnoses, that diagnosed arthritis was first manifested more 
than one year after service, and that certain symptoms were 
less than 10 percent disabling.

With regard to the overall claim involving the veteran's 
respiratory symptoms (sinusitis, sleep apnea, nasal polyps, 
allergies, etc.), the RO determined in its September 1997 
decision that the claimed symptoms were attributable to known 
clinical diagnoses and that the diagnosis was not manifested 
in the service medical records.

With regard to the overall claim for fatigue, sleep 
difficulties, memory loss, anxiety, and irritability, the 
September 1997 RO decision had determined that these 
conditions were associated with a known clinical psychiatric 
diagnosis of anxiety with somatization.

The "new" evidence includes July 2003 VA examinations, but 
those examinations are not material.  The veteran's reported 
symptoms on these examinations are duplicative of earlier 
reports of aching muscles and joints, but they are still 
reflective of ongoing complaints that involve the muscles and 
joints.  However, the examinations did not find any objective 
evidence of any disorder or disability (that is, objective 
manifestations) except with regard to the left knee, the 
shoulder, and the spine, which are already service-connected.  
Indeed, the July 2003 VA examinations (particularly the 
general medical examination and the measurements of ranges of 
motion of various joints) specifically found no undiagnosed 
or unaccounted for chronic disorder, residual thereof, or 
chronic disability of the muscles and joints.  Moreover, the 
"new" evidence includes evidence of residuals of a post-
service right wrist fracture.  None of the "new" evidence 
relates muscle and joint symptoms to anything but clinical 
diagnoses.  Thus, "new" evidence received since the 1997 RO 
decision on this issue is not material.

Additionally, the "new" evidence regarding the respiratory 
symptoms is not material.  The July 2003 VA examinations 
again attributed respiratory symptoms to known clinical 
diagnoses such as sleep apnea, allergies, and nasal polyps, 
and it noted that a recent chest X-ray had been normal.  None 
of this evidence raises a reasonable possibility of 
substantiating the claim, especially since the September 1997 
RO decision on these symptoms had determined that clinical 
diagnoses were responsible for any claimed respiratory 
symptoms and that allergies were related to a clinical 
diagnosis of rhinitis.  Thus, "new" evidence received since 
the 1997 RO decision on this issue is not material.

Finally, the "new" evidence is not material to the overall 
claim for sleep difficulties and fatigue with the associated 
symptoms.  The July 2003 VA examinations again related sleep 
difficulties to a known clinical diagnosis of sleep apnea, 
and memory loss was related to the veteran's service-
connected depression.  Thus, "new" evidence received since 
the 1997 RO decision on this issue is not material.

Also, a July 2003 VA fibromyalgia examination determined that 
the veteran did not have fibromyalgia.  Therefore, this 
examination is not material.  Likewise, a July 2003 VA 
general medical examination indicated that the veteran did 
not have chronic fatigue syndrome because he did not meet six 
of the 10 criteria for chronic fatigue syndrome.  Thus, this 
examination is also not material.    

The veteran contends that a VA Fast Letter, which discusses a 
regulatory amendment to the regulations governing 
adjudication of undiagnosed illness claims for Persian Gulf 
War veterans under 38 C.F.R. § 3.317, is new and material 
evidence.  If the fast letter in question and the regulatory 
amendment had constituted a new basis for entitlement to 
benefits, then the veteran's claim would still be a separate 
and distinct new claim.  See Spencer v. Brown, 4 Vet. App. 
283 (1993).  But none of the examinations identified 
fibromyalgia or chronic fatigue syndrome.  (The July 2003 VA 
general medical examination identified irritable bowel 
syndrome as a diagnosis, but that has already been favorably 
addressed on the merits above.)

In sum, the Board finds that while there is much "new" 
evidence on the claims at issue here, none of the evidence is 
material.  Therefore, the Board will not reopen the claims 
for service connection for (A) chronic muscle and joint pain 
(aching and painful joints of the right knee and hips; 
arthritis and aching joints of the fingers and hands); (B) 
sleep disturbance or fatigue (anxiety with somatization, 
sleep apnea, snoring, anxiety, memory loss, irritability, 
sleep difficulty, and fatigue); or (C) respiratory symptoms 
(sleep apnea, allergies, allergic rhinitis, sinusitis, nasal 
polyps with lightheadedness, dizziness, and headaches).

However, the Board finds that "new and material evidence" 
has been received to reopen the claim for service connection 
for skin symptoms as due to undiagnosed illness.  Briefly, a 
July 2003 VA skin examination diagnosed folliculitis for some 
of the veteran's skin symptoms.  However, the examiner also 
noted the possibility of basal cell carcinoma for a chin 
lesion, but he also stated that such a diagnosis was 
unlikely; the examiner recommended additional testing of this 
lesion.  The Board concludes that there is current evidence 
of some type of unexplained lesion on the veteran's chin; 
this evidence is new and material insofar as it requires 
further testing.  Folliculitis and skin symptoms due to 
friction with clothing have accounted for most of the 
veteran's other skin symptoms.  With regard to those skin 
symptoms, the "new" evidence (i.e., skin symptoms due to a 
known clinical diagnosis of folliculitis) is not material as 
to these particular skin symptoms.  But as to the chin 
lesion, the July 2003 VA examination is both new and 
material.  Therefore, the Board will reopen this claim.  The 
Board discusses further this reopened claim in the remand 
below.
 


ORDER

1.  A 70 percent rating for depression is granted as of June 
19, 2003.

2.  The appeal of the claim that an October 2000 RO decision 
that applied the diagnostic code for traumatic arthritis 
(DC 5010) rather than the diagnostic code for degenerative 
arthritis (DC 5003) was clearly and unmistakably erroneous is 
denied.

3.  Service connection for irritable bowel syndrome is 
granted. 

4.  Service connection for bilateral polyneuropathy of the 
legs is granted.  

5.  The application to reopen the claim for service 
connection for chronic muscle and joint pain (aching and 
painful joints of the right knee and hips; arthritis and 
aching joints of the fingers and hands) is denied.

6.  The application to reopen the claim for service 
connection for sleep disturbance or fatigue (anxiety with 
somatization, sleep apnea, snoring, anxiety, memory loss, 
irritability, sleep difficulty, and fatigue) is denied.

7.  The application to reopen the claim for service 
connection for respiratory symptoms (sleep apnea, allergies, 
allergic rhinitis, sinusitis, nasal polyps with 
lightheadedness, dizziness, and headaches) is denied.

8.  The application to reopen the claim for service 
connection for skin symptoms is granted; the appeal is 
granted to this extent only.



REMAND

I.  Special monthly compensation
based on the need for aid and attendance

The veteran maintains that he requires the aid and assistance 
of his wife for various activities, including bathing, 
toileting, and wearing clothes.  His wife supports those 
contentions.

Special monthly compensation at the aid and attendance rate 
is payable when the veteran, due to service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet or one hand and one foot, or is blind in both 
eyes, or is permanently bedridden or so helpless as to be in 
need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 
38 C.F.R. § 3.350(b).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of the claimant to feed himself/herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
"Bedridden" will be a proper basis for the determination, 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

Currently, there is some subjective evidence (as reported by 
the veteran and his wife) and some objective evidence on this 
issue. 

In February 2000, a VA doctor noted that the veteran reported 
suffering from immobility due to a chronic back injury.  That 
same month, the veteran reported that he could not even put 
on his own socks because of his back pain.  On VA treatment 
in August 2000, it was noted that the veteran had slight 
difficulty getting out of a chair because of his back.

In May 2001, after conservative therapy had failed, the 
veteran underwent posterior spinal fusion involving L4 to the 
sacrum with decompression.  

A treating non-VA neurosurgeon wrote in June 2001 that the 
veteran had been doing fairly well but that he still had some 
low back and bilateral leg pain.  The neurosurgeon described 
limitations on various motions and on driving a car, and he 
stated that the veteran could not dress himself or take care 
of all of his personal hygiene needs without his wife's 
assistance or aid.  The doctor opined that the veteran met 
VA's "requirements for an aid and attendants as specified by 
the VA hospital," and he referred to permanent disability.  
However, he also referred to "permanent disability until at 
least six months after the surgery, sometimes twelve 
months."

Moreover, a treating non-VA spinal surgeon (who also assisted 
with the May 2001 back surgery) wrote in late July 2001 that 
the veteran had been showing steady progress in early July 
2001.  Indeed, this doctor wrote that the veteran could 
return to work in August 2001, albeit with restrictions on 
heavy lifting, bending, stooping, and twisting.

Also, recently, there has been evidence that the veteran is 
active enough as to indicate that he does not require aid or 
assistance.  On a July 2003 VA general medical examination, 
it was noted that the veteran was quite active in bike riding 
for miles. 

Under these circumstances, a formal VA aid and attendance 
examination may be helpful in resolving discrepancies between 
the veteran's reported symptoms and various activities 
described in other examinations.  Also, a current aid and 
attendance examination is needed in light of the passage of 
time since the 2001 back surgery that was the basis for the 
non-VA doctors' statements described above. 

II.  Thoracic spine disability (T6-7 bulging disc)

An examination is needed to assess the nature and etiology of 
the claimed thoracic spine disorder.

An October 1994 VA X-ray revealed very minimal 
dextroscoliosis of the mid- to lower thoracic spine and mild 
degenerative changes.  

A September 1999 spinal MRI showed a tiny left paracentral 
protrusion at T6-7 that may contact the cord, but that caused 
no significant cord displacement or distortion or abnormal 
cord signal.  The finding was described as "inconsequential 
appearing small left paracentral T6-7 protrusion."

These findings are inconclusive.  On the one hand, there is 
evidence of a T6-7 paracentral protrusion and of mild 
degenerative changes in the thoracic spine.  On the other 
hand, there is evidence of minimal dextroscoliosis and 
indication that the paracentral protrusion at T6-7 is 
inconsequential.  In light of these findings, an examination 
is needed to assess the current nature of all thoracic spine 
findings and to discuss whether those conditions are related 
to the veteran's service or to his service-connected lumbar 
spine disability.


III.  Applications to reopen previously denied claims

A.  Skin symptoms

As discussed above, the Board has reopened the claim for 
service connection for skin symptoms as due to undiagnosed 
illness.  On remand, the veteran should undergo an additional 
examination to assess the nature and etiology of a chin 
lesion, as noted on a July 2003 VA skin examination.  

B.  Cardiovascular symptoms

In October 2000, the RO denied service connection for 
hypertension, which the veteran claimed was due to service-
connected disabilities that prevented him from exercising.  
The veteran did not appeal this decision, and thus the 
October 2000 decision became final as to the claim for 
secondary service connection for hypertension.  

Thereafter, the veteran again sought service connection for 
hypertension and for cardiovascular signs or symptoms.  In 
September 2002, the RO denied service connection for 
cardiovascular symptoms.  However, in an August 2003 
statement of the case, the RO recharacterized the claim as 
whether new and material evidence had been submitted to 
reopen the claim for service connection for cardiovascular 
symptoms, including hypertension, aggravation of 
hypertension, as due to an undiagnosed illness or secondary 
to service-connected disabilities.  But this 
recharacterization was not entirely accurate.  Although 
service connection had in fact been previously and finally 
denied for hypertension as secondary to service-connected 
disabilities, there was no prior final adjudication on the 
claim for service connection for cardiovascular symptoms as 
due to undiagnosed illness based on the Persian Gulf War 
presumptions of 38 C.F.R. § 3.317.  

Therefore, the Board will remand this entire claim for 
adjudication under the appropriate laws and with the 
appropriate notice as to the two discrete aspects of the 
overall claim for service connection for cardiovascular 
symptoms: (1) service connection as secondary to other 
service-connected disabilities, which is subject to the laws 
on reopening of prior, final decisions (that is, the October 
2000 RO decision); and (2) service connection cardiovascular 
symptoms as due to undiagnosed illness based on the Persian 
Gulf War presumptions of 38 C.F.R. § 3.317, which is an 
original, new claim.

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Schedule the veteran for (1) an 
examination to assess the current nature 
and etiology of a chin lesion; (2) an 
examination to assess the current nature 
and etiology of any thoracic spine 
condition; and (3) an aid and attendance 
examination to assess whether the 
veteran is "so helpless as to be in 
need of regular aid and attendance."  
38 U.S.C.A. § 1114(l); 38 C.F.R. § 
3.350(b).  Provide the claims folder to 
the examiner(s).  All necessary tests 
should be conducted at this time, 
including any pathological studies of 
the chin lesion.  The examiner(s) should 
also discuss whether it is at least as 
likely as not that any current thoracic 
spine findings are related to the 
veteran's service or to a service-
connected disability (such as the 
service-connected lumbar spine 
disability).

2.  Provide the veteran with the 
appropriate notice as to the two 
discrete aspects of the overall claim 
for service connection for 
cardiovascular symptoms: (1) service 
connection as secondary to other 
service-connected disabilities, which is 
subject to the laws on reopening of 
prior, final decisions (that is, the 
October 2000 RO decision); and (2) 
service connection cardiovascular 
symptoms as due to undiagnosed illness 
based on the Persian Gulf War 
presumptions of 38 C.F.R. § 3.317, which 
is an original, new claim.

3.  Then, readjudicate the claims for 
service connection for a thoracic spine 
disability; for skin symptoms (including 
facial acne, callus, and a chin lesion); 
and for cardiovascular symptoms (both 
the previously, finally denied claim 
based on secondary service connection; 
and the original claim based on 
undiagnosed illness.  Also readjudicate 
the claim for special monthly 
compensation based on the need for aid 
and attendance.  If any decision remains 
adverse to the veteran, provide him and 
his representative with a supplemental 
statement of the case and the 
appropriate opportunity to respond. Then 
return the case to the Board for its 
review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The claims 
should be treated expeditiously.  Claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


